Littleton:
The Commissioner determined deficiencies of $189.49 and $1,303.72 for the -calendar years 1920 and 1921. Petitioner *705claims that the Commissioner erred in refusing to allow him to deduct certain amounts for railroad fare, automobile hire, telegrams, telephone calls, and meals when away from home on business, as ordinary and necessary business expenses paid in connection with his profession as an attorney at law.
FINDINGS OF FACT.
Petitioner is a resident and citizen of Buffalo, N. Y., where he has been engaged in practicing law for more than 34 years. During the taxable years he incurred and paid in connection with his professional duties the amount of $500 in the year 1920 for railroad fare, telegrams, and long-distance telephone calls. For the year 1921 he expended for business purposes $450 for railroad fare, telegrams, and telephone tolls and $125 for meals while away from home on business, and $150 for a'utomobile hire. Petitioner kept a record of these business expenditures, which record was produced at the hearing of this proceeding and was supported by his testimony as to the detailed items making up the amounts mentioned. The Commissioner disallowed the deductions of the amounts claimed.
The above-mentioned amounts were proper deductions from gross income for the years in which paid as an ordinary and necessary business expense.
Judgment will be entered for -petitioner upon the issue raised on 15 days'1 notice, under Rule 50.
Considered by Smith and Love.